DETAILED ACTION

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because it lacks section headings (“BACKGROUND OF THE INVENTION,” “DETAILED DESCRIPTION,” etc.).
The abstract of the disclosure is objected to because it is a run-on type sentence.  Correction is required.  See MPEP § 608.01(b).
	The title is objected to because it is too long and not adequately descriptive.  The examiner suggests, “AGRICULTURAL PRODUCT BURYING UNIT HAVING A FORCE APPLYING MEANS,” for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  The narrative nature of the claims makes the scopes thereof unascertainable.  Examples of this narrative language includes, but is not limited to, phrases such as “so as to be mounted” in line 2 of claim 1 and “so as to make it possible” in lines 2-3 of claim 3.   
The term "several" in claim 3 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The settings of the bearing force applying means are rendered indefinite by this term.
The extensive use of “and/or” and “relative to” in claim 5 makes the scope of the claim unascertainable.  Claim 5 has not been further treated on the merits.
Further regarding claim 8, the term "preferentially" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harnetiaux (any of U.S. Patent Application Publications 2010/0300340; 2012/0042811; or 2012/0042814).
Note that the claims have been examined as best understood in view of the narrative, indefinite language discussed above.  Harnetiaux discloses a burying unit (Figure 3, for example) including a pivotally mounted reference device (68) mounted in a fix relationship with a burying device (58).  Because the reference device is mounted to the support structure (26) of the burying device and inherently has a weight, some force is naturally applied to the burying device.
There is a second force applying means (40) for applying force to the reference and burying devices.  This spring meets the recitations of claim 2, 4 and 6.
Regarding claim 3, note that a threaded rod (38) enables the spring to be mounted and the position of a stop (44) and fastener (48) dictate the amount of initial compression on the spring.  The adjustability of the fastener is sufficient to meet the recitation of “accepting several settings.”
Regarding claim 7, there is a depth control device (72).
Regarding claim 8, rotatable fasteners (82, 84) act as adjustable stops and can be adjusted to a plurality of positions.
Regarding claim 9, due to the narrative language, the claim has been deemed to be met. The depth control device (72) is used to adjust the relative position “between” an arm of the reference device and an arm of the burying device.  In other words, while the depth control device is not 
Regarding claim 10 there is an agricultural machine (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harnetiaux, as applied above.
As discussed above, claim 3 is deemed to be met.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured the fastener to function as a bearing force setting means since Harnetiaux discloses a rotatable fastener setting means on the apparatus (i.e., depth control device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671